Name: 91/686/EEC: Council Decision of 11 December 1991 amending Directive 80/1095/EEC and Decision 80/1095/EEC and Decision 80/1096/EEC as regards certain measures relating to classical swineÃ ­fever
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  means of agricultural production;  health;  agricultural activity
 Date Published: 1991-12-31

 Avis juridique important|31991D068691/686/EEC: Council Decision of 11 December 1991 amending Directive 80/1095/EEC and Decision 80/1095/EEC and Decision 80/1096/EEC as regards certain measures relating to classical swine ­fever Official Journal L 377 , 31/12/1991 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 40 P. 0041 Swedish special edition: Chapter 3 Volume 40 P. 0041 COUNCIL DECISION of 11 December 1991 amending Directive 80/1095/EEC and Decision 80/1096/EEC as regards certain measures relating to classical swine-fever (91/686/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 80/1095/EEC (4), as last amended by Directive 87/487/EEC (5), lays down conditions designed to render and keep the territory of the Community free from classical swine-fever; Whereas Decision 80/1096/EEC (6), as last amended by Decision 87/488/EEC (7), introduced Community financial measures for the eradication of classical swine-fever; Whereas the measures applied to eradicate classical swine-fever have gradually improved the health status of the pig population in the territory of the Community; whereas it has been possible, due to this improved status, to recognize certain areas (regions or Member States) as officially swine-fever-free or swine-fever-free; Whereas one of the given objectives, namely to keep the territory of the Community free from classical swine-fever, has been attained in large areas; whereas it is necessary to take this situation into account and consequently amend Directive 80/1095/EEC and Directive 80/1096/EEC, HAS ADOPTED THIS DECISION: Article 1 In Article 12 (2) of Directive 80/1095/EEC the date '1 July 1993` shall be replaced by '1 July 1992`. Article 2 The following sentence shall be added to Article 2 (1) of Decision 80/1096/EEC: 'However, participation by the Community shall be limited to measures carried out before 1 July 1992.` Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 December 1991. For the CouncilThe PresidentP. BUKMAN (1)OJ N ° C 226, 31. 8. 1991, p. 19. (2)OJ N ° C 326, 16. 12. 1991. (3)Opinion delivered on 28 November (not yet published in the Official Journal). (4)OJ N ° L 325, 1. 12. 1980, p. 1. (5)OJ N ° L 280, 3. 10. 1987, p. 24. (6)OJ N ° L 325, 1. 12. 1980, p. 5. (7)OJ N ° L 280, 3. 10. 1987, p. 26.